DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jänis (US2010/0090879).  Jänis discloses a microwave absorber especially for high temperature applications in the form of a Salisbury screen consisting of a resistive sheet, a dielectric layer, and a reflective metal layer in this order, with the resistive sheet place a quarter of a wavelength from the reflective metal layer, as generally shown in Figs. 2a and 3a, wherein the resistive sheet is made of a MAX phase material of the formula Mn+1AXn, wherein M stands for a transition metal in the group disclosed in Paragraph 0018 which includes molybdenum (Mo) and combinations of two or more of the elements of the group, with specific reference to Mo2GaC in by anticipating instant claim 1.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawadaishi (JP2018-056562A).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Sawadaishi discloses a λ/4 type radio wave absorber comprising a resistance film, a dielectric layer, and a reflection film, in this order as in instant claim 1, wherein the resistance film is made of an alloy containing 5% by weight or more of molybdenum, 40% by weight or more of nickel, and 1% by weight or more of chromium (as recited in instant claims 1, 5 and 6), thereby anticipating instant claims 1, 5 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goishibara (JP2017-208407A).  Goishibara discloses an electromagnetic wave absorber (10) which absorbs radio waves comprising, in this order, a support layer (11), a metal oxide barrier layer (12), a radio wave absorption layer (13) which may be an etched metal with suitable metals including molybdenum and nickel-chromium alloys containing molybdenum (Paragraph 0022) reading upon the claimed “resistive film containing molybdenum”, a base material layer (15) which is a dielectric layer of appropriate thickness based upon the dielectric constant and frequency of the radio wave to be absorbed (Paragraphs 0025-0026) reading upon the claimed “dielectric layer”, and a radio wave reflection layer (16) reading upon the claimed “reflective layer” (Entire document, particularly Abstract, Paragraphs 0022, 0025-0026).  Hence, the broadly claimed “λ/4 type” radio wave absorber as recited in in instant claim 1 would have been obvious over the teachings of Goishibara given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 2-4 and 7, the metal oxide barrier layer (12) taught by Goishibara reads upon the claimed “barrier layer on at least one surface” of the resistive film as in instant claim 2, wherein it is also noted that Goishibara specifically discloses that the barrier layer has a thickness of preferably about 50Å to 5000Å, and is preferably silicon oxide as in instant claims 4 and 7, with a thickness of about 50Å to 2500Å, i.e. about 5nm to about 250nm, 
With regards to instant claims 5 and 8-11, as noted above, Goishibara clearly discloses that the radio wave absorption layer (13) may be formed from a nickel-chromium alloy containing molybdenum thereby rendering the invention as recited in instant claims 5 and 8-11 obvious over Goishibara given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 6 and 12-15, although Goishibara does not specifically disclose the content of Mo in the nickel-chromium (Ni-Cr) alloy, nor the content of the Ni and Cr, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any commercially available Ni-Cr or Ni-Cr-Mo alloy utilized in the art, wherein HASTELLOY® alloys are an obvious species of commercially available Ni-Cr or Ni-Cr-Mo alloys and encompass the broadly claimed weight percentage ranges as recited in instant claims 6 and 12-15 and thus the invention as recited in instant claims 6 and 12-15 would have been obvious over the teachings of Goishibara given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claims 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goishibara, as applied above, and in further view of Simpson (US2005/0134959), or DeBusk (USPN 6,650,478), or Maschwitz (USPN 5,902,634).  The teachings of Goishibara are discussed in detail above and although the use of commercially available Ni-Cr or Ni-Cr-Mo alloys such as HASTELLOY® alloys would have been obvious to one having ordinary skill in the art before .
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ukei (US2018/0319138).  Ukei discloses a λ/4 type electromagnetic wave absorber useable for radar comprising, in order, an optional resin layer D1, a resistive layer A, a dielectric layer B, an electrically conductive layer C, and an optional resin layer D2, as shown in Fig. 1; wherein a protective coating layer (not shown) may optionally be provided between the resistive layer A and the dielectric layer B to prevent a component from the dielectric layer B from diffusing into the resistive layer, and similarly provided between the electrically conductive layer C and the dielectric layer B (not shown) to prevent a component from the dielectric layer B from diffusing into the electrically conductive layer C (reading upon the claimed barrier layer), thereby protecting the resistive layer A and/or electrically conductive layer C, respectively (Abstract, Paragraphs 0027-0028 and 0040).  Ukei discloses that the sheet resistance of the resistive layer A is preferably in the range of 320 to 500 Ω/□, preferably 360 to 450 Ω/□, and in general, indium tin oxide (ITO) is used for the resistive layer A, in particular as a main component (Paragraphs 0029-003); wherein it is noted that the resistive layer A of Ukei is not limited to ITO as -7 to 100 Ω, with examples of suitable material including ITO, aluminum, copper, nickel, chromium, molybdenum, and alloys of these metals, with preference to ITO (Paragraph 0037).  Ukei also discloses that examples of the materials for the optional protective coating layers include silicon oxide and silicon nitride (as in instant claims 4 and 7, Paragraph 0041); and that the dielectric layer B is produced by molding a resin composition having a predetermined relative dielectric constant and in a predetermined thickness in accordance with the wavelength of the electromagnetic wave intended to be absorbed (Paragraph 0032).
Thus, with regards to the claimed invention as recited in instant claims 1 and 5, Ukei discloses a “λ/4 type” radio wave absorber comprising a resistive film (e.g. resistive layer A), a dielectric layer (e.g. layer B), and a reflective layer (e.g. electrically conductive layer C), in the stated order, and although Ukei discloses the use of ITO, aluminum, nickel, chromium, molybdenum, and alloys of these metals for the electrically conductive layer C, Ukei does not disclose that the resistive film or resistive layer A contains molybdenum as in the instantly claimed invention.  However, as noted above, Ukei does not limit the resistive film/layer A to the preferred ITO, and actually utilizes an aluminum film in Example 10 as a substitute for the ITO film serving as the resistive layer A; and given that Ukei provides a clear teaching that the thickness of the ITO or above recited metals for use as the resistive film/layer A and/or electrically conductive/reflective layer C is a result-effective variable that can be adjusted based upon the conductive material or metal selected to provide the desired sheet resistance for the prima facie obviousness to simply substitute one known element for another to obtain predictable results, and particularly given that HASTELLOY® alloys of Ni, Cr, and Mo are known resistive materials in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Thus, the claimed invention as recited in instant claim 1 as well as instant claim 5 would have been obvious over the teachings of Ukei.
With regards to instant claims 2, 4 and 8, as noted above, Ukei clearly discloses a protective/barrier layer on at least one surface of the resistive film/layer A, as in instant claim 2, wherein said barrier is preferably silicon oxide as in instant claim 4, and thus instant claims 2 and 4, as well as instant claim 8 (given the discussion above with regards to instant claims 1 and 5) would have been obvious over the teachings of Ukei.
With regards to instant claims 3, 7, and 9-11, as noted above, Ukei discloses the use of silicon oxide and silicon nitride as the protective/barrier layer (as in instant claim 7), and although Ukei does not specifically disclose a thickness as recited in instant claim 3, one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum thickness to provide the desired barrier properties for a particular dielectric material and/or a particular end use, wherein nanoscale thicknesses smaller than those 
With regards to instant claims 6 and 12-15, it is again noted that Ukei provides a clear teaching and/or suggestion of utilizing nickel, chromium, molybdenum, and alloys of these metals as an alternative to the preferred ITO such that the use of a Ni-Cr-Mo alloy in a desired thickness for the resistive layer would have been obvious to one having ordinary skill in the art as discussed in detail above, and given that one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any commercially available Ni-Cr or Ni-Cr-Mo alloy, such as HASTELLOY® Ni-Cr alloys and particularly HASTELLOY® C 276, a well-known commercially available Ni-Cr-Mo alloy in the art which has a composition reading upon the claimed weight percentages as recited in instant claim 6, the claimed invention as recited in instant claim 6 as well as instant claims 12-15 (in view of the discussion above with regards to instant claims 8-11 upon which instant claims 12-15 depend) would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi (US2007/0196671) discloses a laminated electromagnetic wave absorber comprising an electromagnetic wave absorption layer, electric insulation layer, and electromagnetic reflection layer, in this order, wherein the electromagnetic wave absorption layer .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 21, 2021